Citation Nr: 1413082	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to service connection for cervical arthritis, to include as secondary to service-connected chronic low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  

In May 2011, a hearing was held at the RO.  In November 2011, the Board denied service connection for a neurologic disorder manifested by left leg numbness, and denied an evaluation greater than 20 percent for the service-connected chronic low back strain.  The issue of service connection for cervical spine arthritis was remanded for further development.  

In February 2012, the Veteran filed a Motion for Reconsideration.  In March 2012, the Board denied this motion.  The case has since returned to the Board.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In February 2014, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board.  He was offered the opportunity to testify at another hearing.  

In March 2014, the Veteran responded, indicating that he wanted to appear at a hearing before a VLJ at his local RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing with another VLJ to be held at the RO at the earliest opportunity.  The Veteran and his representative should be provided reasonable advance notice of the date, time, and location of the hearing.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

